DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 10/23/2020. Claims 1-4, 6, 9, 12, 15, and 20 have been amended. Claims 11 and 18 have been cancelled and no new claims were added. Thus, claims 1-10, 12-17, and 19-20 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as it is unclear what structure is performing the functions of detecting brain wave signals, generating motion instructions, and decreasing frequency and amplitude of actions according to discomfort features. 
Claim 3 recites the limitation "brain wave signals" in lines 4-6. It is unclear if the signals are in reference to the brain wave signals in claim 1 or attempting to claim new signals.
Claim 15 recites the limitation “discomfort features” in line 3. It is unclear if the discomfort features are referencing those claimed in line 11 of claim 1 or attempting to claim new discomfort features.
Claim 15 recites the limitation “the discomfort features” in line 5. It is unclear if the discomfort features are referencing the features of claim 15, line 3 or claim 1, line 11 or if the discomfort features of claim 1 and claim 15 are the same. 
All remaining claims are rejected based on their dependency on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tong (2009/0259338) in view of Garcia Molina (2011/0238685).

    PNG
    media_image1.png
    441
    487
    media_image1.png
    Greyscale







Annotated fig 3 of Tong.
With respect to claim 1, Tong discloses a rehabilitation robot (rehabilitation robotic system, fig 3) comprising of a base (23, fig 3), a supporter (11, fig 3), and a driving assembly (torque providing unit; 4, fig 1) for controlling motion of the supporter (see [0048], lines 5-7; the motor moves the second cantilever (10) which in turn moves the support (12)), wherein the driving assembly comprises a first cantilever (see annotated Tong fig 3 above) connected with the base; a second cantilever (10, fig 3) connected with the first cantilever; and a motor (15, fig 3) for driving the first cantilever and the second cantilever (see [0048], lines 5-7), and the driving assembly is configured to execute corresponding actions according to motion instructions (see [0044], lines 1-11 of Tong).
As best understood, Tong lacks decreasing frequency of the corresponding actions according to discomfort features in brain wave signals.
However, Garcia Molina teaches decreasing frequency (terminate exercise) of the corresponding actions according to discomfort features (fatigue) in brain wave signals (see [0036], lines 1-5 and [0037], lines 1-3).
.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of Garcia Molina as applied to claim 1 above, and further in view of Einav (2009/0221928) and Cavallaro (2011/0295165). 
With respect to claim 2, the modified Tong shows a position sensor (angle sensor; see [0042], line 13 of Tong) but lacks the sensor located over the supporting assembly configured to detect the horizontal position. 
However, Einav teaches a rehabilitation device (100, fig 1) with a position sensor (see [0365], line 8) configured to detect horizontal position (position in space; see [0365] line 9, note location in space is 3D (see [0365], line 10) thereby providing a horizontal position). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the supporting assembly to include the position sensor as taught by Einav for the purpose of determining the position of the arm in space (see [0365], lines 8-9 of Einav), thereby accurately moving the arm. 
Tong lacks a torque sensor. 
However, Cavallaro teaches a torque sensor (13, fig 2) configured to detect a vertical position of the supporting assembly (see [0062], lines 1-3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tong to include the torque sensor as taught by Cavallaro between the first and second cantilever, for the purpose of .
Claims 3-6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of Einav, Garcia Molina, and Cavallaro as applied to claim 2 above, and further in view of Einav (2009/0221928).
With respect to claim 3, the modified Tong shows the robot is configured to execute corresponding actions according to motion instructions (see [0044], lines 1-11 of Tong) and a control device (PC based platform (control device); 1, fig 1 of Tong) but lacks a brain wave detector and the control device generating instructions based on the brain wave signals. 
However, Einav teaches a rehabilitation device (600, fig 6A of Einav (‘928)) with a brain wave detector (electrodes; see [0352], lines 1-3 and claim 1, line 4 of Einav (‘928)) configured to detect brain waves of the user (see claim 1, lines 4-5 of Einav (‘928)) and a control device (controller; see [0229] lines 1-3 of Einav (‘928)) configured to generate the motion instructions (see [0352], lines 5-7) according to the brain waves signals to control the robot (see [0433], lines 1-4 of Einav (‘928)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control device of Tong’s reference to also include the brain wave detector, such that the brain waves can be used with the EMG signals, as taught by Einav, for the purpose of resynchronizing the brain (see [0012], line 3 of Einav (‘928)) thereby allowing the patient to regain some control over his/her limb. 
With respect to claim 4, the modified Tong shows that the control device control the driving assembly (see claim 2 above) but lacks the control according to the horizontal and vertical position.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control device of Tong’s reference to include the movement of the support according to the vertical and horizontal positions, as suggested by Cavallaro and Einav, so as to provide a more precise and accurate movement of the robot. 
With respect to claim 5 and 14, Einav (‘928) shows a first extracting module (analyze; 1110, fig 11 of Einav) configured to extract motion features (recorded rhythm; see [0352] lines 3-5 of Einav) in the brain waves and a motion instruction generating module (mechanical processing and storage module; 626, fig 6A of Einav) configured to generate the motion instructions according to the motion features (see [0352], lines 5-7 of Einav). 
With respect to claim 6 and 15, as best understood Einav (‘928) shows a feature extracting module (analyze; 1110, fig 11 of Einav) configured to extract discomfort features (processing function, see [0036], lines 1-2 of Garcia Molina) in the brain wave signals.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of, Einav, Garcia Molina, Cavallaro, and Einav as applied to claim 3 above, and further in view of Dewald (2006/0079817). 
With respect to claim 7, the modified Tong shows a display (617, fig 6A of Einav) but lacks the display being an image motion player to display images corresponding to the action of the user.
However, Dewald teaches a motion image player (49, fig 15) configured to display images corresponding to the action of the user (see [0131], lines 3-6). 

With respect to claim 8, the modified Tong shows that the motion image player is configured to display the images in virtual reality mode (see [0132], lines 1-6 of Dewald). 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of Einav, Garcia Molina, Cavallaro, and Einav as applied to claims 4 and 5, respectively, above, and further in view of Dewald (2006/0079817). 
With respect to claims 16 and 17, the modified Tong shows a display (617, fig 6A of Einav) but lacks the display being an image motion player to display images corresponding to the action of the user. 
However, Dewald teaches a motion image player (49, fig 15) configured to display images corresponding to the action of the user (see [0131], lines 3-6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of the modified Tong to include the motion player as taught by Dewald so as to provide realistic real-time 3D displays of position of the virtual limb (see [0104], lines 6-7 of Dewald), thereby providing useful feedback information in real-time which enhances the user’s performance during use.
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Einav (2009/0221928) in view of Garcia Molina (2011/0238685). 

 However, Garcia Molina teaches decreasing frequency (terminate exercise) of the corresponding actions according to discomfort features (fatigue) in brain wave signals (see [0036], lines 1-5 and [0037], lines 1-3),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Einav to include decreasing frequency based on discomfort features as taught by Garcia Molina, so as to avoid strain on the user.
With respect to claim 12, the modified Einav shows that the rehabilitation device comprises a processor (626, fig 6A), and a memory (see claim 1, lines 6-10) storing executable instructions; wherein the processor performs the method while executing the instructions (see [0221], lines 5-7). 
Claim 10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Einav in view of Garcia Molina as applied to claim 9 above, and further in view of Dewald (2006/0079817). 
With respect to claims 10 and 19, the modified Einav shows a display (617, fig 6A) but lacks the displaying motion images corresponding to the action of the user. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of the modified Tong to display motion images as taught by Dewald so as to provide realistic real-time 3D displays of the virtual limb (see [0104], lines 6-7 of Dewald), thereby providing useful feedback information in real-time which enhances the user’s performance during use. 
With respect to claim 20, Dewald shows that the motion images are displayed in virtual reality mode (see [0132], lines 1-6 of Dewald). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Einav as applied to claim 9 above, and further in view of Tee (2012/0143104). 
With respect to claim 13, the modified Einav shows a processor but is silent regarding a nonvolatile computer readable storage medium. 
However, Tee teaches a computer readable medium (see [0035], lines 3-7) storing computer program instructions (steps of the preferred method; see [0035], line 13) which is executed by a processor (computer, see [0035], lines 11-13). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Einav (‘928) to include the storage medium and processing capabilities as taught by Tee so as to provide a suitable storage means that allows easy and quick processing of program instructions by the control unit during use.
Response to Arguments
Applicant’s arguments, see remarks, filed 10/23/2020, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. § 102 & 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new art by an amendment to claim 1 making the limitation broader than the rejected claim 3 in the non-final rejection. The new art makes the rejection stronger.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153.  The examiner can normally be reached on Monday - Friday 7:30 a.m. - 4:30 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KELSEY E BALLER/            Examiner, Art Unit 3785                                                                                                                                                                                            


/TU A VO/            Primary Examiner, Art Unit 3785